320 S.W.3d 210 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Anthony L. ALLEN, Defendant/Appellant.
No. ED 93328.
Missouri Court of Appeals, Eastern District, Division Two.
September 7, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Attorney General, John M. Reeves, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Anthony L. Allen, appeals from the judgment entered on a jury verdict finding him guilty of second-degree murder, in violation of section 565.021 RSMo (2000); first-degree robbery, in violation of section 569.020 RSMo (2000); and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a persistent offender and sentenced him to thirty years imprisonment on the second-degree murder conviction, twenty years imprisonment on the first-degree robbery conviction, and ten years imprisonment on each of the armed criminal action convictions, to be served concurrently. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).